Citation Nr: 0808618	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1953 to October 1957, and who 
died in December 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Recently, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

A March 2004 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  Additionally, it instructed the appellant to submit 
"medical evidence that will show a reasonable probability 
that the condition that contributed to the veteran death was 
caused by injury or disease that began in service."  Such a 
statement does not, however, comport with the requirements 
under Hupp (which, notably, was decided after the RO had 
completed its actions in the present case); specifically, the 
appellant must be advised that the veteran had not 
established service connection for any disability, and must 
be provided a detailed explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service-connected.

The veteran died December 20, 2003.  His death certificate 
shows that the immediate cause of his death was left lung 
squamous cell carcinoma due to, or as a consequence of 
tobacco use (for 40 years).  

Service personnel records show that the veteran served aboard 
the U.S.S. Henry W. Tucker from June 1955 to October 1957.  

In the appellant's February 2006 VA Form 9, substantive 
appeal, she does not dispute that the veteran had a 
longstanding smoking history.  However, it is her contention 
that the veteran was exposed to asbestos while serving aboard 
the U.S.S. Henry W. Tucker, and that this was a contributing 
cause towards his squamous cell carcinoma, characterized as 
T4M1 squamous cell carcinoma of the left lung with a large 
malignant pleural effusion.  

VA has conceded asbestos exposure.  The VA Adjudication 
Procedure Manual notes that the general effects of asbestos 
exposure include pleural effusion.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  

In light of the contentions and the current state of the 
evidence, the Board finds that a VA medical opinion 
addressing these matters is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically advising her that the 
veteran had not established service 
connection for any disability, and 
providing an explanation of the evidence 
and information required to substantiate a 
DIC claim based on conditions not yet 
service-connected.  The appellant should 
have opportunity to respond.

2.  The RO should then forward the 
veteran's claims file and a copy of 
38 C.F.R. § 3.312 to an appropriate VA 
physician for review and a medical 
advisory opinion as to whether or not the 
veteran's exposure to asbestos, at least 
as likely as not (i.e., a 50 percent or 
better probability), contributed to cause 
the veteran's death.  The consulting 
physician should also discuss to what 
extent the veteran's history of smoking 
contributed to cause his death, and must 
explain the rationale for any and all 
opinions offered.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

